 Case 2:19-cv-16541-MCA-MAH Document 22 Filed 07/09/19 Page 1 of 3 PageID: 75



 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars
 3   17th Floor
     Los Angeles, CA 90067
 4   Telephone: +1 310 595 9662
     Facsimile: +1 310 595 9501
 5
     Attorney for Defendant
 6   Quest Diagnostics Incorporated
 7
 8                             UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11   EMORY GRAUBERGER,                            Case No. 3:19-cv-03102-SK
12                Plaintiff,                      Assigned to the Honorable Sallie Kim
13         vs.                                    NOTICE OF APPEARANCE
                                                  OF AMY P. LALLY ON BEHALF OF
14   QUEST DIAGNOSTICS                            DEFENDANT QUEST
     INCORPORATED, et al.,                        DIAGNOSTICS INCORPORATED
15
                  Defendants.
16
17
           TO THE HONORABLE COURT AND CLERK OF THE COURT, ALL
18
     PARTIES AND THEIR ATTORNEYS OF RECORD:
19
           PLEASE TAKE NOTICE that Amy P. Lally (SBN 198555), an attorney of the
20
     law firm Sidley Austin LLP and admitted to practice in the United States District
21
     Court for the Northern District of California, hereby enters her appearance in the
22
     above-captioned matter as counsel of record for Defendant Quest Diagnostics
23
     Incorporated.
24
           Amy P. Lally respectfully requests that all pleadings and other documents be
25
     served upon her at Sidley Austin LLP, as set forth below:
26
27
28
                                           1
                           NOTICE OF APPEARANCE OF AMY P. LALLY
 Case 2:19-cv-16541-MCA-MAH Document 22 Filed 07/09/19 Page 2 of 3 PageID: 76



 1               Amy P. Lally
                 SIDLEY AUSTIN LLP
 2               1999 Avenue of the Stars, 17th Floor
                 Los Angeles, CA 90067
 3               Telephone: (310) 595-9500
                 Facsimile: (310) 595-9501
 4               Email: alally@sidley.com
 5
     DATED: July 9, 2019                         SIDLEY AUSTIN LLP
 6
                                                 By: /s/ Amy P. Lally
 7                                                   Amy P. Lally
 8
                                                 Attorney for Defendant Quest Diagnostics
 9                                               Incorporated

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     245963995                 NOTICE OF APPEARANCE OF AMY P. LALLY
 Case 2:19-cv-16541-MCA-MAH Document 22 Filed 07/09/19 Page 3 of 3 PageID: 77



 1                                        PROOF OF SERVICE

 2    STATE OF CALIFORNIA                          )
                                                   ) ss
 3    COUNTY OF LOS ANGELES                        )

 4

 5          I am employed in the County of Los Angeles, State of California. I am over the age of 18

 6   years and not a party to the within action. My business address is 1999 Avenue of the Stars 17th

 7   Floor, Los Angeles, CA 90067.

 8          On July 9, 2019, I served the foregoing document(s) described as NOTICE OF

 9   APPEARANCE OF AMY P. LALLY ON BEHALF OF DEFENDANT QUEST

10   DIAGNOSTICS INCORPORATED on all interested parties in this action as follows:

11         American Medical Collection Agency, Inc.
           4 Westchester Plz., Suite 110
12         Elmsford, NY 10523

13         Defendant
14
              (VIA U.S. MAIL) I served the foregoing document(s) by U.S. Mail as follows: I
15            placed true copies of the document(s) in a sealed envelope addressed to each
              interested party as shown above. I placed each such envelope with postage thereon
16            fully prepaid, for collection and mailing at Sidley Austin LLP Century City,
              California. I am readily familiar with Sidley Austin LLP s practice for colJection and
17            processing of correspondence for mailing with the United States Postal Service.
              Under that practice, the conespondence would be deposited in the United States
18            Postal Service on that same day in the ordinary course of business.

19
            I declare under penalty of perjury under the laws of the State of California that the
20
     foregoing is true and correct.
21
            Executed on July 9, 2019, at Century City, California.
22
23

24

25

26

27

28


                                         PROOF OF SERVICE
